        Case 2:21-cv-00934-EFB Document 13 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL DIAZ III,                                 No. 2:21-cv-0934-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17

18           Mr. Diaz is a state prisoner proceeding without counsel. This action was opened when he

19   filed an unsigned petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the United

20   States District Court for the Southern District of California. ECF No. 1. The action was

21   subsequently transferred to the Central District of California and then to this district. ECF Nos. 2

22   & 10.

23           Rule 11 of the Federal Rules of Civil Procedure requires that “[e]very pleading, written

24   motion, and other paper . . . be signed by at least one attorney of record in the attorney’s name—

25   or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). Because Mr. Diaz

26   did not sign the petition (ECF No. 1), it will be disregarded. Within thirty days, Mr. Diaz may

27   file a petition that is signed. See Fed. R. Civ. P. 3; Rule 3, Rules Governing § 2254 Cases;

28   Woodford v. Garceau, 538 U.S. 202, 203 (2003).
       Case 2:21-cv-00934-EFB Document 13 Filed 06/14/21 Page 2 of 2


 1         Accordingly, it is ORDERED that:
 2         1. The Clerk of the Court shall send to Mr. Diaz the court’s form for application for writ
 3            of habeas corpus.
 4         2. Within 30 days from the date of service of this order, Mr. Diaz may file a signed
 5            petition for writ of habeas corpus using the form provided.
 6         3. Mr. Diaz’s unsigned petition (ECF No. 1) is disregarded.
 7         4. Failure to submit a signed petition in accordance with this order may result in this case
 8            being closed.
 9   DATED: June 14, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
